Appeal from orders dated October 8, 1948, of the Albany Special Term. Order affirmed, without costs. Hill, P. J., Brewster, Russell and Deyo, JJ., concur; Heffernan, J., dissents and votes to reverse on the ground that under the statute and the rules of the American Labor Party the State executive committee had no authority to make the substitute nominations. There was in *911existence at that time a county committee and an assembly district committee of the American Labor Party. Permission for leave to appeal to the Court of Appeals is granted. Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ., concur. [192 Misc. 1060.]